Cite as 2014 Ark. App. 469

                 ARKANSAS COURT OF APPEALS
                                       DIVISION IV
                                       No. CV-14-405


JENNIE WARREN                                     Opinion Delivered   September 17, 2014
                               APPELLANT
                                                  APPEAL FROM THE WASHINGTON
V.                                                COUNTY CIRCUIT COURT
                                                  [NO. JV 2013-43-3]

ARKANSAS DEPARTMENT OF                            HONORABLE STACEY A.
HUMAN SERVICES and MINOR                          ZIMMERMAN, JUDGE
CHILDREN
                     APPELLEES                    AFFIRMED



                               ROBIN F. WYNNE, Judge


       Jennie Warren appeals from the order of the circuit court terminating her parental

rights to her children, B.W.A., D.S., and I.W.1 She argues on appeal that there was not

sufficient evidence presented at the termination-of-parental-rights hearing to support the

findings made by the circuit court. We affirm.

       The Arkansas Department of Human Services (DHS or the Department) exercised a

seventy-two-hour emergency hold on the children after it received a hotline call indicating

that three-month-old B.W.A. had sustained a subdural hematoma and bite marks alleged to

have been caused by appellant. A worker who visited the home saw that the children were

in dirty diapers and had dirty feet. The family had an open protective-services case at the time



       1
       The parental rights of the children’s fathers were also terminated; however, none of
them are a party to this appeal.
                                Cite as 2014 Ark. App. 469

and had a previous protective-services case that was open from December 2010 until April

2011.

        In March 2013, the circuit court adjudicated the children dependent-neglected based

on abuse and neglect due to inadequate supervision and “moving every few weeks to couple

of months.” In the adjudication order, the circuit court noted that when B.W.A. sustained

a subdural hematoma, appellant and the children were living with people appellant had only

known for a few weeks and that appellant entrusted them to supervise the children without

knowing their last names. The goal of the case was set as reunification with appellant. In a

review order entered on April 25, 2013, the circuit court found that B.W.A. sustained a non-

accidental brain injury as a result of being “horrifically abused” while in the custody of

appellant. Following the permanency-planning hearing, the circuit court found that appellant

was not complying with the case plan, was not making progress toward the goals in the case

plan, and was not diligently working toward reunification. The circuit court also found that

appellant had not maintained stable housing, had not maintained adequate income for herself

and the children, and had not demonstrated that she could properly parent the children and

keep them safe. According to the testimony at the permanency-planning hearing, appellant

continued to have contact with Marquis Agee, B.W.A.’s father, despite indicating that he was

previously violent toward her while she was pregnant with B.W.A. She was also pregnant

with his child at the time of the permanency-planning hearing. Based on its findings, the

circuit court changed the goal of the case to termination of parental rights and adoption.

        The Department filed a petition to terminate appellant’s parental rights on November


                                             2
                                 Cite as 2014 Ark. App. 469

27, 2013. The hearing on the petition was held on February 20, 2014. Lauren Patton, the

DHS caseworker assigned to the case, testified that appellant’s income was from various forms

of government assistance, which she stated was insufficient to care for appellant and the

children. Appellant was not employed. Appellant had obtained a three-bedroom apartment

in November through assistance from the Department of Housing and Urban Development

(HUD). She had government-assisted housing previously when she lived in Star City, but

lost it after being arrested. According to Ms. Patton, appellant still had not demonstrated that

she could parent all four of her children. There was testimony that appellant’s visits with the

children were chaotic, with the children running around and stepping on and over appellant’s

youngest child, who was an infant. Appellant had canceled one visit because it was cold and

had canceled another visit because a friend was having a baby. Ms. Patton also testified that

appellant had Marquis Agee over to her apartment despite having an order of protection

against him. She also testified regarding testimony at an earlier hearing that B.W.A.’s brain

injury was “like he was dropped from the second story of a building.” According to Ms.

Patton, the children were very likely to be adopted.

       Appellant testified that she had a job cleaning buildings that paid $500 per month, in

cash. Appellant also had an application for disability pending. She had been attempting to

obtain disability benefits since age sixteen. Appellant also testified that she believed she had

stable housing because she had been in her current apartment for four months. Appellant

stated that she still believed that the protective order against Marquis Agee was necessary

because she does not feel safe around him due to the fact that he beat her when she was


                                               3
                                  Cite as 2014 Ark. App. 469

pregnant with B.W.A. She admitted that she became pregnant by Agee again after this

happened.

       On February 20, 2014, the circuit court entered an order granting the petition to

terminate appellant’s parental rights. This appeal followed.

       In order to terminate parental rights, a circuit court must find by clear and convincing

evidence that the petitioner has proved at least one statutory ground for termination and that

termination is in the child’s best interest, considering the adoptability of the child and the

potential harm to the child were he or she to be returned to the parent. Ark. Code Ann. §

9-27-341(b)(3) (Supp. 2013). Only two of the grounds that were found by the circuit court

were pled by DHS in the petition and, as such, will be the only grounds considered for the

purposes of this appeal. Those grounds were: (1) that other factors or issues arose subsequent

to the filing of the original petition for dependency-neglect that demonstrate that placement

of the juvenile in the custody of the parent is contrary to the juvenile’s health, safety, or

welfare and that, despite the offer of appropriate family services, the parent has manifested the

incapacity or indifference to remedy the subsequent issues or factors or rehabilitate the parent’s

circumstances that prevent the placement of the juvenile in the custody of the parent, Ark.

Code Ann. § 9-27-341(b)(3)(B)(vii)(a) and (2) the parent is found by a court of competent

jurisdiction, including the juvenile division of circuit court, to have subjected any juvenile to

aggravated circumstances, Ark. Code Ann. § 9-27-341(b)(3)(B)(ix)(a)(3)(A). The circuit court

also found that the children were adoptable and that they would be subjected to potential

harm if returned to appellant because she had not demonstrated the ability to parent the

children and was not stable.

                                                4
                                 Cite as 2014 Ark. App. 469

       This court has set out the standard of review in termination-of-parental-rights cases as

follows:

               The rights of natural parents are not to be passed over lightly; however, parental
       rights will not be enforced to the detriment or destruction of the health and well being
       of the child. J.T. v. Ark. Dep’t of Human Servs., 329 Ark. 243, 947 S.W.2d 761 (1997).
       A trial court’s order terminating parental rights must be based on findings proven by
       clear and convincing evidence. Ark. Code Ann. § 9-27-341(b)(3) (Supp. 2013);
       Dinkins v. Ark. Dep’t of Human Servs., 344 Ark. 207, 40 S.W.3d 286 (2001). Clear and
       convincing evidence is defined as that degree of proof that will produce in the fact-
       finder a firm conviction as to the allegation sought to be established. Dinkins, supra.
       On appeal, the appellate court will not reverse the trial court’s ruling unless its findings
       are clearly erroneous. Id. A finding is clearly erroneous when, although there is
       evidence to support it, the reviewing court on the entire evidence is left with a definite
       and firm conviction that a mistake has been made. Id. In determining whether a
       finding is clearly erroneous, an appellate court gives due deference to the opportunity
       of the trial court to judge the credibility of witnesses. Id.

Anderson v. Ark. Dep’t of Human Servs., 2011 Ark. App. 791, at 8–9, 387 S.W.3d 311, 316.

       With regard to the circuit court’s finding that DHS proved that she had subjected any

juvenile to aggravated circumstances, appellant argues that the circuit court did not indicate

which evidence it relied upon and erroneously expanded its findings.                 “Aggravated

circumstances” means a juvenile has been abandoned, chronically abused, subjected to

extreme or repeated cruelty, sexually abused, or a determination has been or is made by a

judge that there is little likelihood that services to the family will result in successful

reunification. Ark. Code Ann. § 9-27-341(b)(3)(B)(ix)(a)(3)(B)(i) (Supp. 2013). In the

termination order, the circuit court found that the “aggravated circumstances” ground had

been proved because B.W.A. sustained a subdural hematoma, bruising, and bite marks while

in appellant’s custody. In the April 25, 2013 review order, the circuit court found that

B.W.A. was subjected to “horrific” abuse while in appellant’s custody that resulted in him


                                                5
                                 Cite as 2014 Ark. App. 469

sustaining a subdural hematoma. That review order was made a part of the record at the

termination hearing and there was testimony regarding B.W.A.’s brain injury at the hearing.

Although the circuit court referenced bruising and bite marks in the termination order that

were mentioned in the affidavit submitted in support of the petition for emergency custody

but were not supported by any evidence at the termination hearing, evidence of the brain

injury sustained by B.W.A. was part of the record. The circuit court’s finding that the

Department proved that appellant had subjected a juvenile to aggravated circumstances is not

clearly erroneous.

         Appellant argues that the circuit court erred by finding that the Department had

proved the “subsequent factors” ground because she testified at the hearing that she had

attempted to contact her caseworker weekly, that she had maintained appropriate housing for

the prior four months, that she had applied for disability and had a job paying $500 per

month, and that she could care for all of the children. We hold that the circuit court’s finding

that this ground was proved is not clearly erroneous. Appellant was ordered to maintain stable

employment. She had been employed for only a short time while the children were in the

Department’s custody. She had applied for disability, but according to her own testimony,

she had been attempting to obtain it for years without success. Appellant did have appropriate

housing at the time of the hearing, but had only had the housing for a short time and had lost

similar housing in the past due to criminal activity. She also continued to associate with a

man who she claimed beat her while she was pregnant, and she became pregnant by him

again.


                                               6
                                  Cite as 2014 Ark. App. 469

        Also, the children were taken into custody after B.W.A. sustained a significant injury

that the circuit court attributed to abuse while he was in appellant’s custody, and appellant had

not shown an ability to care for all the children in order to keep them safe. Appellant

responds to this by pointing out that she was determined to be a fit parent to her youngest

child, who was born after her three older children had been removed. However, that child

was never a part of this case, and her fitness to parent that child was not before the circuit

court. What was before the circuit court was appellant’s ability to care for the three children

taken into DHS’s care. The circuit court determined that she could not do so, and that

determination was not in error based on the evidence presented.

        We also hold that the circuit court’s finding that termination was in the children’s best

interest is not clearly erroneous. There was testimony that the children were adoptable.

There was evidence that appellant lacked sufficient income to meet the children’s needs and

that over a year of services had not rendered her capable of caring for the three children who

had been taken into custody. Given that the children were taken into care as a result of a

serious non-accidental injury to one of them, this evidence is sufficient to establish potential

harm.

        Finally, appellant argues that DHS failed to make reasonable efforts at reunification.

This argument was never made to the circuit court. We have held that even in termination

cases, we will not address issues raised for the first time on appeal. McElroy v. Ark. Dep’t of

Human Servs., 2014 Ark. App. 117, 432 S.W.3d 109. Therefore, this issue is not preserved

for review on appeal.

        Affirmed.

        HARRISON and GLOVER, JJ., agree.

                                                7
                                Cite as 2014 Ark. App. 469

       Suzanne Ritter Lumpkin, Arkansas Public Defender Commission, Dependency-Neglect

Appellate Division, for appellant.

       Tabitha Baertels McNulty, Office of Policy and Legal Services, for appellee.

       Chrestman Group, PLLC, by: Keith Chrestman, attorney ad litem for minor children.




                                              8